953 F.2d 639
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.PROFESSIONAL RADIO, INCORPORATED;  Pauline L. Davis,Plaintiffs-Appellants,v.George R. BORSARI;  Daly, Joyce & Borsari, Defendants-Appellees.
No. 91-2038.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 4, 1991.Decided Jan. 31, 1992.

Appeal from the United States District Court for the District of South Carolina, at Greenwood.   G. Ross Anderson, Jr., District Judge.  (CA-90-2061-9-3)
Cameron Bruce Littlejohn, Jr., Lewis, Babcock, Pleicones & Hawkins, Columbia, S.C., for appellants.
James Warner Alford, R. Lewis Johnson, Barnes, Alford, Stork & Johnson, Columbia, S.C., for appellees.
D.S.C.
AFFIRMED.
Before WILKINSON, WILKINS and HAMILTON, Circuit Judges.
OPINION
PER CURIAM:


1
Plaintiffs Professional Radio, Inc. and Pauline L. Davis appeal the district court's order granting defendants George R. Bosari and Daly, Joyce and Bosari's1 motion to dismiss their complaint, alleging legal malpractice, for lack of personal jurisdiction.   Fed.R.Civ.Proc. 12(b)(2).   The district court determined that defendants had not purposefully established "minimum contacts" in South Carolina;  therefore, the maintenance of the suit would "offend 'traditional notions of fair play and substantial justice.' "   International Shoe Co. v. Washington, 326 U.S. 310, 316 (1945) (quoting  Milliken v. Meyer, 311 U.S. 457, 463 (1940));   Burger King Corp. v. Rudzewicz, 471 U.S. 462 (1985);   Federal Ins. Co. v. Lake Shore, Inc., 886 F.2d 654 (4th Cir.1989).   After reviewing the record and briefs submitted by the parties,2 we are convinced that the district court properly concluded that defendants lacked minimum contacts in South Carolina to justify the assertion of personal jurisdiction.   Accordingly, we affirm on the findings and reasoning of the district court.   Professional Radio, Inc., and Pauline L. Davis v. George R. Bosari, Jr., and Daly, Joyce & Bosari, No. CA-90-2061-9-3 (D.S.C. February 11, 1991).


2
AFFIRMED.



1
 Defendant Daly, Joyce and Bosari, the former law firm of defendant George R. Bosari, is a defunct entity


2
 The case was set for oral argument on December 5, 1991, but was submitted on the briefs by motion of the parties filed December 2, 1991, and granted by the court